DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #16/520,937, filed on 04/20/2021, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1, 4-8, and 11-24 are now pending and have been examined. 



Claim Rejections - 35 USC § 103(a)

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-8, 12-15, 17, 19-21, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Priebatsch, et al. Pre-Grant Publication No. 2016/0371668 A1 in view of Lang, Pre-Grant Publication No. 2006/0178932 A1.
Regarding claims 1, 8, 15, and 17, Priebatsch teaches:
A … method (article of manufacture)… comprising:
receiving… from the mobile device, representations of a gift card request for the user, a first amount, and a merchant (see [0035] which teaches the mobile device, [0062] in which a mobile gift card purchase interface is taught, and [0063] in which the request to purchase a gift card includes user information, the actual request, gift card amount, and other information; the examiner notes that the merchant information is considered inherent, as a gift card could not be issued without knowledge of which merchant it is for since the system services multiple merchants as taught in such as [0024])
debiting…an account associated with the user by a second amount, wherein the second amount is less than the first amount (see at least [0095] in which the user is debited less than the face value of the gift card since the gift card is being offered at a discount to face value as an incentive for the user to purchase it)
transmitting… to the mobile device, a digital gift card branded by the merchant, wherein the digital gift card is for the first amount and is associated with a code (see at least [0066]-[0072])
receiving…from a scanning device associated with the merchant, a request to validate the code, wherein the code was displayed to the scanning device by the mobile device (see [0022] and [0073]-[0078]; see also [0059]-[0060] in which a user presents the QR 
transmitting…to the scanning device, validation of the code (see [0022], [0059]-[0060], and [0073]-[0078])

Priebatsch, however, does not appear to specify:
receiving…from a mobile device, a location of the mobile device, wherein the mobile device is associated with a user, and wherein the location was obtained by way of location-determining hardware of the mobile device
transmitting…to the mobile device, representations of one or more merchants with physical presence within a given radius of the location and that participates in a purchasing network associated with the computing system
wherein the merchant is selected from the one or more merchants 
Lang teaches:
receiving…from a mobile device, a location of the mobile device, wherein the mobile device is associated with a user, and wherein the location was obtained by way of location-determining hardware of the mobile device (see [0043])
transmitting…to the mobile device, representations of one or more merchants with physical presence within a given radius of the location and that participates in a purchasing network associated with the computing system (see Figures 5 and 7 and [0044]-[0048]; see also [0019] and [0059] in which businesses sign up to be part of the network and have their coupons distributed for user redemption and purchase)
wherein the merchant is selected from the one or more merchants (see Figures 8 and 9 and [0048]-[0049])
Lang with Priebatsch because Priebatsch allows for users to request and purchase gift cards on their device, and providing options to the user based on location would allow the user to know their available options that are conveniently located in their proximity.  

Regarding claims 5 and 12, the combination of Priebatsch and Lang teaches:
the method of claim 1…
Priebatsch further teaches:
wherein the first amount is a value of goods or service purchased from the merchant by way of the mobile device (see [0035] which teaches the mobile device, [0062] in which a mobile gift card purchase interface is taught, and [0063] in which the request to purchase a gift card includes user information, the actual request, gift card amount, and other information; the examiner notes that the merchant information is considered inherent, as a gift card could not be issued without knowledge of which merchant it is for since the system services multiple merchants as taught in such as [0024])
wherein the second amount is the first amount minus a discount applied to the value of goods or services purchased (see at least [0095] in which the user is debited less than the face value of the gift card since the gift card is being offered at a discount to face value as an incentive for the user to purchase it)
 
Regarding claims 6, 13, and 19, the combination of Priebatsch and Lang teaches:
the method of claim 1…
Priebatsch 
wherein the code is from a barcode that identifies the digital gift card (see [0023], [0032], [0042], [0047], [0068], [0071], and [0077] in which a bar code is scanned from the user mobile device that represents the digital gift card)

Regarding claims 7 and 14, the combination of Priebatsch and Lang teaches:
the method of claim 1…
Priebatsch further teaches:
transmitting…a second validation of the code, wherein the validation of the code and the second validation of the code both indicate that a purchase of goods or services for the first amount has been successful (see [0073]-[0078], [0120]-[0121] in which multiple purchases are made with the gift card, and [0126]-[0128] in which reloading of the gift card takes place)

Regarding claim 20, the combination of Priebatsch and Lang teaches:
the method of claim 15
Lang further teaches:
wherein the merchant is selected from a plurality of merchants displayed on a graphical user interface of the application, wherein the plurality of merchants are all within a given physical distance from the mobile device (see Figures 5 and 7 and [0044]-[0048]; see also Figures 8 and 9 and [0048]-[0049] in which the merchant is selected from among multiple merchants displayed on the interface)
It would be obvious to one of ordinary skill in the art to combine Lang with Priebatsch because Priebatsch allows for users to request and purchase gift cards on their device, and providing options to the user based on location would allow the user to know their available options that are conveniently located in their proximity.  


Regarding claims 21 and 23, the combination of Priebatsch and Lang teaches:
the method of claim 1…
Lang further teaches:
receiving…from the mobile device a selection of the merchant from the one or more merchants (see Figures 8 and 9 and [0048]-[0049] in which the merchant is selected from among multiple merchants displayed on the interface)
It would be obvious to one of ordinary skill in the art to combine Lang with Priebatsch because Priebatsch allows for users to request and purchase gift cards on their device, and providing options to the user based on location would allow the user to know their available options that are conveniently located in their proximity.  


Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Priebatsch, et al. Pre-Grant Publication No. 2016/0371668 A1 in view of Lang, Pre-Grant Publication No. 2006/0178932 A1 and in further view of Wilson and in further view of Lennon, et al. Pre-Grant Publication No. 2017/0011387 A1.
Regarding claims 4 and 11, the combination of Priebatsch and Lang teaches:
the method of claim 1…
Priebatsch further teaches:
transmitting the digital gift card branded by the merchant (see at least [0066]-[0072])
Priebatsch and Lang, however, does not appear to specify:
allocating a universal prepaid card for the first amount to the mobile device
Wilson further teaches:
allocating a universal prepaid card for the first amount to the mobile device (see [0007]-[0008] in which a stored value card is used as payment for the salesperson, and the amount is calculated from the sale minus all loan amounts, commissions, and fees, and is therefore less than the original amount of the sale)
It would be obvious to one of ordinary skill in the art to combine Wilson with Priebatsch because the users in Priebatsch are already paying for the prepaid card, and giving them a discount would further incentivize them to use the prepaid cards and a universal prepaid card would give them more redemption options.

Priebatsch, Lang, and Wilson, however, does not appear to specify:
exchanging the universal prepaid card with the digital gift card
Lennon teaches:
exchanging the second universal prepaid card with the digital gift card (see at least [0008])
It would be obvious to one of ordinary skill in the art to combine Lennon with Priebatsch, Lang, and Wilson because Priebatsch already teaches transmitting the digital gift card and allocating a universal prepaid card, and first allocating a universal prepaid card and then exchanging it for a gift card would allow the user to receive the allocated amount right away and then exchange for a gift card once they know what they would like to receive, all the while keeping the allocated amount in the pool of merchant and users served by the system.  


Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Priebatsch, et al. Pre-Grant Publication No. 2016/0371668 A1 in view of Lang, Pre-Grant Publication No. 2006/0178932 A1 and in further view of Wolff, Pre-Grant Publication No. 2014/0304147.
Regarding claim 16, the combination of Priebatsch and Lang teaches:
the method of claim 1
Priebatsch and Lang, however, does not appear to specify:
wherein the user of the mobile device is a representative of another merchant, and using the digital gift card on behalf of the other merchant, wherein the merchant and the other merchant are part of a network of merchants, and wherein the merchant can redeem payment from the user within the network of merchants
Wolff teaches:
wherein the user of the mobile device is a representative of another merchant, and using the digital gift card on behalf of the other merchant, wherein the merchant and the other merchant are part of a network of merchants, and wherein the merchant can redeem payment from the user within the network of merchants (see Figures 1 and 3, [0016], and [0034] in which employees of merchants can purchase discount gift cards as part of their paychecks, and the gift cards can be redeemed at any merchant in the group of merchants allowing the gift card purchases, and the gift cards give the employee a discount for any purchase at the group of merchants, not just their own employer)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Wolff with Priebatsch and Lang because Priebatsch already teaches discounted gift cards sold to mobile users, and allowing users from a group of merchants to use the gift cards for discounted purchases from the group of merchants would allow for the merchant group to incentivize purchases from the rest of the group, which would also increase their own revenue potential.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Priebatsch, et al. Pre-Grant Publication No. 2016/0371668 A1 in view of Lang, Pre-Grant Publication No. 2006/0178932 A1 and in further view of Wilson, Pre-Grant Publication No. 2009/0144152 A1 and in further view of Mulcahy. Pre-Grant Publication No. 2012/0248755 A1.
Regarding claim 18, the combination of Priebatsch and Lang teaches:
the method of claim 15…
Priebatsch and Lang, however, does not appear to specify:
wherein a second amount is credited to an account associated with the merchant as a universal prepaid card, wherein the second amount is less than the first amount
Wilson teaches:
wherein a second amount is credited to an account associated with the merchant as a universal prepaid card, wherein the second amount is less than the first amount  (see [0007]-[0008] in which a stored value card is used as payment for the salesperson, and the amount is calculated from the sale minus all loan amounts, commissions, and fees, and is therefore less than the original amount of the sale)
It would be obvious to one of ordinary skill in the art to combine Wilson with Priebatsch and Lang because Priebatsch are already paying for the prepaid card, and giving them a discount would further incentivize them to use the prepaid cards.

Priebatsch, Lang, and Wilson, however, does not appear to specify:
wherein the universal prepaid card is redeemable by the merchant for face value within a network of merchants, and wherein the universal prepaid card is redeemable by the merchant for less than the face value in cash 
Mulcahy teaches:
wherein the universal prepaid card is redeemable by the merchant for face value within a network of merchants, and wherein the universal prepaid card is redeemable by the merchant for less than the face value in cash (see Abstract and [0023]-[0025] in which the Magazine Gold Card is redeemable for full face value for magazine subscriptions with one of many magazine merchants or is redeemable for less than face value in cash)
It would be obvious to one of ordinary skill in the art to combine Mulcahy with Priebatsch, Lang, and Wilson because Priebatsch already teaches merchants wanting to incentivize their users to spend within the network, and having merchants also participate maintains commitment and benefits all merchants with higher spending on each other’s products and services.


Claims 22 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Priebatsch, et al. Pre-Grant Publication No. 2016/0371668 A1 in view of Lang, Pre-Grant Publication No. 2006/0178932 A1 and in further view of Tabor, et al., Pre-Grant Publication No. 2013/0144702 A1.
Regarding claims 22 and 24, the combination of Priebatsch and Lang teaches:
the method of claim 1…
Priebatsch and Lang, however, does not appear to specify:
wherein the one or more merchants are also specified based on one or more of past purchasing habits of the user and a determined likely need for a similar purchase 
Tabor teaches:
wherein the one or more merchants are also specified based on one or more of past purchasing habits of the user and a determined likely need for a similar purchase (see 
It would be obvious to one of ordinary skill in the art to combine Tabor with Priebatsch and Lang because Lang already displays merchants within a radius of the mobile device and uses other user information in the targeting, and targeting based on past purchase habits would allow for a reasonable chance that the user is interested in the particular merchant and product based on their past behavior.



Response to Arguments
Regarding the applicant’s arguments in response to the rejections under 35 USC § 103:
Regarding the applicant's argument on pages 11-12 of the response that Priebatsch fails to disclose or suggest that a mobile device obtains a digital gift card and then the same mobile device redeems that gift card, the examiner responds that [0021] of Priebatsch at least suggests that the same user could purchase a gift card, convert it to a digital gift card, and then redeem the gift card at the merchant. Further, Lang clearly teaches the same mobile device and user downloading and then redeeming other forms of offers and stored value. 

Regarding the applicant's argument on pages 12-13 that the knowledge of the merchant is not inherent, the examiner responds that the claim says "one or more merchants," and therefore a mobile device user selecting a gift card from one merchant would be inherent because at least ONE merchant would have to be associated with the gift card in some fashion. 


All other arguments have been considered but are MOOT in light of the new prior art cited by the examiner in response to and necessitated by the applicant’s amendments to the claims.
 

Conclusion
The following prior art references were not relied upon in this office action, but are considered pertinent to the applicant’s invention:
Tollinger, et al., Pre-Grant Publication No. 2009/0030779 A1- merchant offers to be sent to a mobile device are filtered by a predetermined distance from the mobile device and by purchase history of the mobile device user
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682